Name: Commission Regulation (EEC) No 3449/83 of 6 December 1983 concerning the quantities of sheepmeat and goatmeat products which may be imported from Poland during 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 83 Official Journal of the European Communities No L 342/ 13 COMMISSION REGULATION (EEC) No 3449/83 of 6 December 1983 concerning the quantities of sheepmeat and goatmeat products which may be imported from Poland during 1983 market situation is such that the application can be granted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The quantity of live sheep and goats other than pure ­ bred breeding animals falling within subheading 01.04 B of the Common Customs Tariff that may be imported from Poland in 1983 , under the Agreement concluded with that country, shall be 6 000 tonnes expressed as carcase weight bone-in . The quantity of fresh and chilled sheepmeat and goat ­ meat falling within subheading 02.01 A IV a) of the Common Customs Tariff that may be imported from Romania in 1983 , under the Agreement concluded with that country, shall be nil . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1195/82 (2), Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3), and in particular Article 1 (2) thereof, Whereas, under an Agreement concluded with the Community, Poland has undertaken to restrict its exports of sheepmeat and goatmeat to the Community to annual quantities of 5 800 tonnes of live animals, expressed as carcase weight bone-in , and of 200 tonnes of fresh and chilled meat ; Whereas Poland has asked the Community to convert the 200 tonnes of fresh and chilled meat that may be exported to the Community in 1983 into 200 tonnes of live animals expressed as carcase weight bone-in ; whereas the limited quantity covered by the request will not disturb the Community market ; whereas the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p. 4 . ( 2) OJ No L 140, 20 . 5 . 1982, p. 22 . (3) OJ No L 275 , 18 . 10 . 1980 , p. 2 ,